14‐455‐cv 
      Cutrone v. Mortgage Electronic Registration Systems, Inc. 


 1                                              In the
 2                 United States Court of Appeals
 3                               For the Second Circuit
 4                                               
 5                                      August Term, 2013 
 6                                        No. 14‐455‐cv 

 7         BRIAN CUTRONE AND JESSICA CERVONE, INDIVIDUALLY AND ON 
 8                 BEHALF OF ALL OTHERS SIMILARLY SITUATED, 
 9                            Plaintiffs‐Appellees, 

10                                                  v. 

11               MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC., 
12                            Defendant‐Appellant. 
13                                       

14                   Appeal from the United States District Court 
15                       for the Eastern District of New York. 
16                    No. 13 CV 3075 ― Eric N. Vitaliano, Judge. 
17                                           
18                                           
19                               ARGUED: APRIL 1, 2014 
20                               DECIDED: APRIL 17, 2014 
21                                           
22                                           
23                Before: WALKER, CHIN, and DRONEY, Circuit Judges. 
24                              
        CUTRONE V. MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC. 

 1           Appeal  from  an  order  of  the  United  States  District  Court  for 

 2    the  Eastern  District  of  New  York  (Eric N.  Vitaliano,  Judge),  holding 

 3    the  defendant‐appellant’s  notice  of  removal  untimely  and 

 4    remanding  this  putative  class  action  to  state  court.    We  granted 

 5    MERS’s  petition  for  permission  to  appeal  the  remand  order  and 

 6    instructed the parties to address: (1) whether this Court’s decision in 

 7    Moltner  v.  Starbucks  Coffee  Co.,  624  F.3d  34  (2d  Cir.  2010)  (per 

 8    curiam), which held that the removal “clocks” of 28 U.S.C. § 1446(b) 

 9    are  not  triggered  until  the  plaintiff  files  a  document  that  explicitly 

10    specifies the amount of damages sought, applies to actions removed 

11    under  the  Class  Action  Fairness  Act  of  2005  (“CAFA”)  and  (2) 

12    whether  a  defendant  may  remove  a  case  under  CAFA  if  neither  of 

13    the two 30‐day periods set forth in 28 U.S.C. §§ 1446(b)(1) and (b)(3) 

14    is  triggered  because  the  initial  pleading  and  other  documents  are 

15    indeterminate  with  respect  to  removability  but  the  defendant  later 

16    asserts  removability  on  the  basis  of  its  own  investigation.    We 




                                                ‐2‐ 
        CUTRONE V. MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC. 

 1    answer  both  questions  in  the  affirmative.    We  hold  that  Moltner 

 2    applies to cases removed pursuant to CAFA and that the defendant‐

 3    appellant’s  notice  of  removal  was  timely.    Accordingly,  we 

 4    VACATE the district court’s order and REMAND. 

 5                                           
 6                                           
 7                        CHARLES  C. MARTORANA, Hiscock & Barclay, 
 8                        LLP, Buffalo, NY, for Defendant‐Appellant. 

 9                        ANDREW S. LOVE (Samuel H. Rudman, Mark S. 
10                        Reich, William J. Geddish, Susan K. Alexander, on 
11                        the brief), Robbins Geller Rudman & Dowd LLP, 
12                        San Francisco, CA, and Melville, NY, for Plaintiffs‐
13                        Appellees. 

14                                           

15    DRONEY, Circuit Judge: 

16          Defendant‐appellant        Mortgage        Electronic    Registration 

17    Systems,  Inc.  (“MERS”)  appeals  from  an  order  of  the  United  States 

18    District  Court  for  the  Eastern  District  of  New  York  (Eric  N. 

19    Vitaliano,  Judge)  granting  the  motion  of  the  putative  class  member 

20    plaintiffs‐appellees  (“plaintiffs”),  to  remand  this  case  to  New  York 




                                                ‐3‐ 
        CUTRONE V. MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC. 

 1    state  court  on  the  ground  that  MERS’s  notice  of  removal  was 

 2    untimely.  The district court concluded that the plaintiffs’ complaint 

 3    contained sufficient information to put MERS on notice of the size of 

 4    the  putative  class  and  amount  in  controversy  to  establish  subject 

 5    matter jurisdiction pursuant to 28 U.S.C. § 1332(d), and it held that 

 6    MERS’s  notice  of  removal,  filed  more  than  30  days  after  receipt  of 

 7    the complaint, was therefore untimely under 28 U.S.C. § 1446(b)(1).  

 8           We  reverse  and  hold  that,  in  Class  Action  Fairness  Act 

 9    (“CAFA”)  cases,  the  30‐day  removal  periods  of  28  U.S.C.  §§ 

10    1446(b)(1)  and  (b)(3)  are  not  triggered  until  the  plaintiff  serves  the 

11    defendant  with  an  initial  pleading  or  other  paper  that  explicitly 

12    specifies the amount of monetary damages sought or sets forth facts 

13    from which an amount in controversy in excess of $5,000,000 can be 

14    ascertained.    We  also  hold  that  where  a  plaintiff’s  papers  fail  to 

15    trigger  the  removal  clocks  of  28  U.S.C.  §§  1446(b)(1)  and  (b)(3),  a 

16    defendant  may  remove  a  case  when,  upon  its  own  independent 




                                                ‐4‐ 
        CUTRONE V. MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC. 

 1    investigation, it determines that the case is removable; thus, the 30‐

 2    day removal periods of 28 U.S.C. §§ 1446(b)(1) and (b)(3) are not the 

 3    exclusive authorizations for removal in CAFA cases.  

 4           Here,  neither  the  plaintiffs’  initial  complaint  nor  their 

 5    response to MERS’s demand for a bill of particulars in the state court 

 6    explicitly  specified  the  amount  of  damages  sought  or  provided 

 7    MERS with sufficient information to conclude the threshold amount 

 8    in controversy was satisfied.  The named plaintiffs’ identification of 

 9    their damages ($6,835.20) and their allegation that the potential class 

10    “includes hundreds, and likely thousands, of persons and entities,” 

11    were not adequate to trigger the 30‐day removal periods of 28 U.S.C. 

12    §§ 1446(b)(1) and (b)(3).  We also hold that MERS properly filed its 

13    notice of removal after determining upon its own investigation that 

14    the  amount  in  controversy,  number  of  plaintiffs,  and  diversity 

15    between  itself  and  at  least  one  plaintiff  class  member  satisfied  the 

16    CAFA  subject  matter  jurisdictional  requirements  set  forth  in  28 




                                               ‐5‐ 
          CUTRONE V. MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC. 

 1    U.S.C. § 1332(d).  We accordingly VACATE the order of the district 

 2    court and REMAND. 

 3                                                     BACKGROUND 

 4    The Parties and the Class Complaint 

 5               Plaintiffs Brian Cutrone and Jessica Cervone filed the present 

 6    putative class action against MERS in the Supreme Court of the State 

 7    of New York, Kings County on February 20, 2013.  Their complaint 

 8    asserts causes of action against MERS under New York state law for 

 9    common  law  breach  of  implied  warranty,  deceptive  business 

10    practices  in  violation  of  New  York  General  Business  Law  Section 

11    (“NYGBL”) § 349, and false advertising in violation of NYGBL § 350, 

12    allegedly  committed  in  connection  with  MERS’s  facilitation  of  the 

13    provision of “Esign”1 mortgages to consumer‐borrowers.  

14               According  to  the  plaintiffs’  complaint,  MERS  is  a  Delaware 

15    corporation  with  its  principal  place  of  business  in  Virginia.    MERS 

                                                    
      1  MERS  contests  the  plaintiffs’  categorization  of  the  relevant  electronic 
      documents as “Esign” mortgages, but this dispute is not relevant to the present 
      appeal.  


                                                             ‐6‐ 
        CUTRONE V. MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC. 

 1    created  an  Internet‐based  electronic  process  through  which 

 2    borrowers  can  obtain  paperless  Esign  mortgages  and  engage  in 

 3    refinancing  of mortgages, and members  of  the  real  estate mortgage 

 4    industry  can  more  easily  securitize  and  bundle  mortgages.    To 

 5    facilitate these transactions, MERS acts as the mortgagee of record in 

 6    local recording offices regardless of the number of times a mortgage 

 7    is refinanced or the relevant lenders change.  

 8          When  a  party  executes  an  Esign  mortgage,  no  physical 

 9    mortgage  document,  such  as  a  mortgage  note,  is  created.    Instead, 

10    the  mortgage  documents  exist  as  electronic  records  registered  on 

11    MERS’s  “eRegistry.”    When  a  party  later  wishes  to  refinance  an 

12    Esign mortgage or otherwise assign it to another party, MERS inputs 

13    the  applicable  changes  into  its  eRegistry.    Thus,  although  MERS 

14    never physically holds a mortgage note or related instrument, MERS 

15    asserts  that  it  facilitates  mortgage  and  note  assignments,  including 

16    refinancing, utilizing its electronic database.  




                                              ‐7‐ 
          CUTRONE V. MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC. 

 1               New York state courts have held that a lender does not have 

 2    standing to commence a foreclosure action when its assignor, MERS, 

 3    neither  received  the  right  to  transfer  the  mortgage  note  nor 

 4    physically possessed the underlying mortgage note.  See, e.g., Bank of 

 5    N.Y.  v.  Silverberg,  926  N.Y.S.2d  532,  538‐40  (2d  Dep’t  2011).    Esign 

 6    mortgages  acquired  through  MERS’s  electronic  system  may  be 

 7    “non‐assignable,”  which  limits  MERS’s  customers’  ability  to 

 8    refinance their mortgages electronically and avoid recording fees, as 

 9    well as MERS’s ability to transfer pools of mortgages as securities.  

10               Cutrone  and  Cervone  obtained  their  first  mortgage  on  their 

11    home  in  Brooklyn  through  an  Esign  mortgage  that  listed  MERS  as 

12    the nominee and mortgagee on March 27, 2008, and paid $7,476.00 in 

13    taxes as required by New York’s mortgage recording tax.2  See N.Y. 

14    Tax  Law  §  253.    Four  years  later,  they  refinanced  their  mortgage. 

15    They  were  unable  to  utilize  a  New  York  Consolidation,  Extension 

                                                    
      2  MERS  is  not  itself  a  lender  and  did  not  loan  the  plaintiffs  the  funds  for  the 
      initial mortgage or refinanced mortgage. 


                                                        ‐8‐ 
        CUTRONE V. MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC. 

 1    and Modification Agreement (“CEMA”), which permits a mortgagor 

 2    to  consolidate  his  original  and  refinanced  mortgages  and  pay  only 

 3    the  difference  in  mortgage  recording  tax  between  the  two 

 4    mortgages.    A  CEMA  could  not  be  used  because  MERS  could  not 

 5    effectuate  the  assignment  between  the  original  and  new  lenders.  

 6    The plaintiffs thus paid a second mortgage recording tax of $6,835.20 

 7    on their refinanced mortgage on January 7, 2013.   

 8          In  their  putative  class  action  complaint,  which  alleges  that 

 9    other  borrowers  were  also  required  to  pay  additional  recording 

10    taxes  because  of  their  Esign  mortgages,  the  plaintiffs  do  not 

11    specifically enumerate either the expected number of class members 

12    that  will  join  them  or  the  total  amount  of  additional  mortgage 

13    recording  taxes  paid  by  class  members.    The  plaintiffs  merely 

14    provide the amount of the mortgage recording tax they paid on their 

15    refinanced mortgage ($6,835.20) and estimate that the class includes 

16    “hundreds,  and  likely  thousands,  of  persons  and  entities.”    The 




                                             ‐9‐ 
        CUTRONE V. MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC. 

 1    plaintiffs  also  failed  to  specify  in  their  response  to  the  defendant’s 

 2    demand  for  a  bill  of  particulars  in  the  state  court  the  number  of 

 3    members in the putative class, estimating again that there were more 

 4    than 100 likely plaintiffs and, as to the damages sought by the class, 

 5    that  they  “cannot  reasonably  state  the  precise  amount  in 

 6    controversy.”  

 7    Federal District Court Proceedings 

 8           On  May  24,  2013,  more  than  90  days  after  the  plaintiffs  filed 

 9    their initial complaint in New York state court, MERS filed a notice 

10    of removal in the United States District Court for the Eastern District 

11    of New York asserting diversity jurisdiction under CAFA, 28 U.S.C. 

12    §  1332(d).    The  notice  alleges  that  MERS  examined  its  own  records 

13    and  concluded  that  its  eRegistry  contained  more  than  3,000 

14    registered promissory notes in electronic form secured by mortgages 

15    on  real  property  located  in  New  York.    The  notice  also  estimates 

16    that, given the large number of relevant promissory notes in MERS’s 




                                               ‐10‐ 
          CUTRONE V. MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC. 

 1    eRegistry, “even using a conservative estimate of damages for each 

 2    possible  class  member,  there  is  a  reasonable  probability  that  the 

 3    matter in controversy exceeds the value of $5,000,000 as required by 

 4    28  U.S.C.  §  1332(d).”3    Finally,  the  notice  states  that  MERS  is  a 

 5    Delaware corporation with its principal place of business located in 

 6    Virginia  and  that  the  named  plaintiffs  and  all  members  of  the 

 7    purported  class  are  citizens  of  New  York,  thus  satisfying  minimal 

 8    diversity requirements.  

 9               On  June  24,  2013,  the  plaintiffs  filed  a  motion  to  remand, 

10    asserting  that  MERS’s  removal  was  untimely  under  28  U.S.C.  § 

11    1446(b)(1)  because  the  plaintiffs’  complaint  provided  MERS  with 

12    sufficient  information  to  determine  the  likely  number  of  plaintiffs 

13    and total amount in controversy.  By order dated October 28, 2013, 


                                                    
      3 A declaration filed by MERS on July 16, 2013, further explains: “Assuming that 
      even half of the registered eNotes secured by a MERS mortgage in New York are 
      the  basis  for  claims  that  Plaintiffs  were  wrongly  forced  to  pay  a  mortgage  tax, 
      using  a  conservatively  low  number  of  $3,000.00  in  damages  for  each  potential 
      plaintiff  in  the  putative  class,  Plaintiffs’  aggregate  claims  would  reach  $5.5 
      million.”  


                                                       ‐11‐ 
        CUTRONE V. MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC. 

 1    the  district  court  granted  the  plaintiffs’  motion,  concluding  that, 

 2    although  the  complaint  filed  on  February  20,  2013,  did  not  specify 

 3    either  the  total  amount  of  damages  sought  or  an  exact  number  of 

 4    class  members,  it  provided  MERS  with  “all  it  needed  to  know  in 

 5    order  to  enable  it  to  make  an  intelligent  assessment  as  to  CAFA 

 6    removability.”  Cutrone v. Mortg. Elec. Registration  Sys., Inc., No. 13‐

 7    CV‐3075  (ENV)  (VMS),  2013  WL  5960827,  at  *6  (E.D.N.Y.  Nov.  6, 

 8    2013).    Because  MERS  did  not  file  its  notice  of  removal  within  30 

 9    days  of  receiving  the  complaint,  the  court  held,  its  notice  was 

10    untimely pursuant to 28 U.S.C. § 1446(b)(1).  Id. at *8.   

11           The district court rejected MERS’s argument that our holding 

12    in  Moltner  v.  Starbucks  Coffee  Co.,  624 F.3d  34,  38  (2d Cir.  2010)  (per 

13    curiam),  that  “the  removal  clock  does  not  start  to  run  until  the 

14    plaintiff  serves  the  defendant  with  a  paper  that  explicitly  specifies 

15    the  amount  of  monetary  damages  sought”  should  be  applied  to 

16    CAFA  cases.    Cutrone,  2013  WL  5960827,  at  *5‐7.    The  district  court 




                                                ‐12‐ 
        CUTRONE V. MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC. 

 1    also reasoned that tying the removal clocks of 28 U.S.C. § 1446(b) to 

 2    the  serving  of  an  explicit  statement  of  damages  would  be 

 3    problematic  here  because  it  would  mean  that  the  jurisdictional 

 4    amount in controversy requirement of 28 U.S.C. § 1332(d) was never 

 5    satisfied.  Id. at *6.  Thus, the district court ruled that it lacked subject 

 6    matter jurisdiction and remanded the case to the Supreme Court of 

 7    the State of New York, Kings County.  Id. at *8. 

 8    Appellate Proceedings 

 9           On  November  15,  2013,  MERS  petitioned  this  Court  for 

10    permission  to  appeal  the  district  court’s  remand  order  pursuant  to 

11    28 U.S.C. § 1453(c)(1) and Federal Rule of Appellate Procedure 5(a). 

12    It  argued  that  its  notice  of  removal  was  timely  because  plaintiffs’ 

13    initial  complaint  failed  to  trigger  the  30‐day  removal  clock  of  28 

14    U.S.C. § 1446(b)(1) and urged this Court to extend the rule of Moltner 

15    to  CAFA  cases.    We  granted  MERS’s  petition  for  permission  to 

16    appeal on February 19, 2014.  We instructed the parties to brief the 




                                              ‐13‐ 
           CUTRONE V. MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC. 

 1    following two questions: (1) whether this Court’s decision in Moltner 

 2    applies to cases removed under CAFA and (2) whether a defendant 

 3    may remove a case under CAFA if neither of the two 30‐day periods 

 4    set forth in 28 U.S.C. §§ 1446(b)(1) and (b)(3) is triggered because the 

 5    initial pleading and other documents are indeterminate with respect 

 6    to  removability  but  the  defendant  later  asserts  removability  on  the 

 7    basis of its own investigation.  As explained below, we now answer 

 8    both questions in the affirmative. 

 9                                     DISCUSSION 

10    I.       Appellate Jurisdiction and Standard of Review  

11            We have jurisdiction to hear this appeal pursuant to 28 U.S.C. 

12    § 1453(c)(1), which provides that “a court of appeals may accept an 

13    appeal  from  an  order  of  a  district  court  granting  or  denying  a 

14    motion to remand a class action to the State court from which it was 

15    removed if application is made to the court of appeals not more than 

16    10 days after entry of the order.”  See also DiTolla v. Doral Dental IPA 

17    of  N.Y.,  469  F.3d  271,  274‐75  (2d  Cir.  2006).    Here,  the  district  court 

                                                 ‐14‐ 
        CUTRONE V. MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC. 

 1    entered its order on November 6, 2013, and MERS filed a petition for 

 2    leave to appeal on November 15, 2013, thus satisfying the applicable 

 3    10‐day filing requirement.  

 4           We review de novo a district court’s subject matter jurisdiction 

 5    determination.  See id. at 275. 

 6    II.    Applicability of Moltner to CAFA Cases 

 7           We  begin  with  a  brief  explication  of  the  relevant  statutory 

 8    framework  for  the  removal  of  CAFA  cases.    In  2005,  Congress 

 9    enacted the Class Action Fairness Act, Pub. L. No. 109‐2, 119 Stat. 4 

10    (2005)  (codified,  in  part,  at  28  U.S.C.  §  1332(d)),  which  conferred 

11    federal jurisdiction over any class action involving: “(1) 100 or more 

12    class  members,  (2)  an  aggregate  amount  in  controversy  of  at  least 

13    $5,000,000, exclusive of interest and costs, and (3) minimal diversity, 

14    i.e.,  where  at  least  one  plaintiff  and  one  defendant  are  citizens  of 

15    different  states.”    Blockbuster,  Inc.  v.  Galeno,  472  F.3d  53,  56  (2d  Cir. 

16    2006) (citing 28 U.S.C. §§ 1332(d)(2), (5)(b), (6)).  In CAFA cases, the 




                                                  ‐15‐ 
          CUTRONE V. MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC. 

 1    defendant  bears  the  burden  of  establishing  federal  subject  matter 

 2    jurisdiction.    See  id.  at  58.    To  establish  the  requisite  amount  in 

 3    controversy for CAFA jurisdiction pursuant to 28 U.S.C. § 1332(d), a 

 4    defendant  must  “show  that  it  appears  to  a  ‘reasonable  probability’ 

 5    that  the  aggregate  claims  of  the  plaintiff  class  are  in  excess  of  $5 

 6    million.”  Id. (internal citation omitted). 

 7               A  defendant’s  ability  to  remove  any  case  satisfying  federal 

 8    jurisdictional  predicates,  including  a  CAFA  case,  is  subject  to 

 9    statutorily‐imposed  time  limits.    The  general  removal  statute 

10    delineates two 30‐day periods during which removal may occur.  See 

11    generally  28  U.S.C.  §  1446(b).    The  first  statutory  provision  requires 

12    that  a  defendant  file  its  notice  of  removal  within  30  days  of  the 

13    service or receipt of the initial pleading.4  28 U.S.C. § 1446(b)(1).  The 

14    second  section  provides  that  if  the  case  is  not  immediately 

15    removable,  the  defendant  may  file  a  notice  of  removal  within  30 
                                                    
      4  28  U.S.C.  §  1446(b)(1)  also  provides  a  removal  time  period  of  “within  30  days 
      after the service of summons upon the defendant if such initial pleading has then 
      been filed in court and is not required to be served on the defendant….” 


                                                       ‐16‐ 
        CUTRONE V. MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC. 

 1    days of receiving “a copy of an amended pleading, motion, order or 

 2    other paper from which it may first be ascertained that the case is one 

 3    which  is  or  has  become  removable.”    28  U.S.C.  §  1446(b)(3) 

 4    (emphasis added); see Moltner, 624 F.3d at 36.  

 5           Neither  provision  specifies  the  information  that  must  be 

 6    included in a plaintiff’s initial pleading or other paper to trigger the 

 7    30‐day  periods  of  28  U.S.C.  §  1446(b)  or  how  a  defendant  should 

 8    “ascertain”  removability.    See  Moltner,  624  F.3d  at  36‐38.    The  issue 

 9    therefore  arises,  as  it  did  in  this  case,  of  whether  an  indeterminate 

10    complaint or subsequent document triggers the removal clocks of 28 

11    U.S.C. § 1446(b) in CAFA cases.   

12           We addressed this issue in Moltner v. Starbucks Coffee Co., 624 

13    F.3d at 36‐38, a personal injury suit initially filed in New York state 

14    court.    There,  the  plaintiff  allegedly  suffered  severe  burns  while 

15    drinking tea purchased from the defendant.  Id. at 35‐36.  It was only 

16    in  response  to  a  letter  from  the  defendant  three  months  after  the 




                                               ‐17‐ 
        CUTRONE V. MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC. 

 1    plaintiff  filed  suit  that  the  plaintiff  disclosed  she  sought  more  than 

 2    $75,000  in  damages,  the  threshold  amount  for  diversity  jurisdiction 

 3    under 28 U.S.C. § 1332(a).  Id. at 36.  The defendant filed a notice of 

 4    removal  within  30  days  of  receiving  the  plaintiff’s  letter.    Id.    In 

 5    determining  whether  removal  was  timely  under  28  U.S.C.  § 

 6    1446(b)(3),  we  rejected  the  plaintiff’s  argument  that  the  defendant 

 7    should  have  concluded  from  the  state  court  complaint  that  the 

 8    amount  in  controversy  would  exceed  $75,000  by  applying  “a 

 9    reasonable  amount  of  intelligence”  to  the  complaint’s  general 

10    description  of  the  plaintiff’s  severe  injuries.    Id.  at  37.    Instead,  we 

11    held that “the removal clock does not start to run until the plaintiff 

12    serves  the  defendant  with  a  paper  that  explicitly  specifies  the 

13    amount of monetary damages sought.”  Id. at 38.  We stated that “a 

14    bright  line  rule  is  preferable  to  the  approach  [the  plaintiff] 

15    advocates.    Requiring  a defendant  to  read the  complaint and  guess 

16    the  amount  of  damages  that  the  plaintiff  seeks  will  create 




                                                 ‐18‐ 
        CUTRONE V. MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC. 

 1    uncertainty  and  risks  increasing  the  time  and  money  spent  on 

 2    litigation.”  Id.  

 3           Under  the  Moltner  standard,  defendants  must  still  “apply  a 

 4    reasonable amount of intelligence in ascertaining removability.”  See 

 5    Whitaker v. Am. Telecasting, Inc., 261 F.3d 196, 206 (2d Cir. 2001); see 

 6    also Kuxhausen v. BMW Fin. Servs. NA LLC, 707 F.3d 1136, 1140 (9th 

 7    Cir.  2013).    However,  defendants  have  no  independent  duty  to 

 8    investigate  whether  a  case  is  removable.    See  Whitaker,  261  F.3d  at 

 9    206 (observing that the “reasonable amount of intelligence” standard 

10    “does not require a defendant to look beyond the initial pleading for 

11    facts  giving  rise  to  removability”).    If  removability  is  not  apparent 

12    from the allegations of an initial pleading or subsequent document, 

13    the  30‐day  clocks  of  28  U.S.C.  §§  1446(b)(1)  and  (b)(3)  are  not 

14    triggered.   

15           In drawing a bright line rule requiring service of a document 

16    explicitly stating the amount in controversy to trigger either 30‐day 




                                               ‐19‐ 
        CUTRONE V. MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC. 

 1    period in 28 U.S.C. § 1446(b) in Moltner, we joined the Eighth Circuit.  

 2    See 624 F.3d at 38 (citing In re Willis, 228 F.3d 896, 897 (8th Cir. 2000) 

 3    (per  curiam)  (“We  find  the  thirty‐day  time  limit  of  section  1446(b) 

 4    begins running  upon  the receipt  of  the initial  complaint  only  when 

 5    the complaint explicitly discloses the plaintiff is seeking damages in 

 6    excess  of  the  federal  jurisdictional  amount[;]  [t]his  rule  promotes 

 7    certainty  and  judicial  efficiency  by  not  requiring  courts  to  inquire 

 8    into  what  a  particular  defendant  may  or  may  not  subjectively 

 9    know.”  (internal  citation  and  quotation  marks  omitted))).    That 

10    bright  line  rule  was  also  consistent  with  the  approach  adopted  by 

11    the Tenth Circuit.  See Akin v. Ashland Chem. Co., 156 F.3d 1030, 1036 

12    (10th  Cir.  1998)  (“We  disagree  with  cases  from  other  jurisdictions 

13    which  impose  a  duty  to  investigate  and  determine  removability 

14    where  the  initial  pleading  indicates  that  the  right  to  remove  may 

15    exist.  Rather, this court requires clear and unequivocal notice from 




                                              ‐20‐ 
        CUTRONE V. MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC. 

 1    the pleading itself, or a subsequent ‘other paper’ such as an answer 

 2    to interrogatory.” (emphasis in original) (footnote omitted)). 

 3           Since  we  decided  Moltner,  at  least  three  of  our  sister  circuits 

 4    have also adopted a rule requiring that the initial pleading or other 

 5    subsequent  paper  contain  an  “unequivocal  statement  from  the 

 6    plaintiff  regarding  the  damages  sought”  to  trigger  the  removal 

 7    clocks of 28 U.S.C. §§ 1446(b)(1) and (b)(3).  Walker v. Trailer Transit, 

 8    Inc., 727 F.3d 819, 824 (7th Cir. 2013); see Mumfrey v. CVS Pharmacy, 

 9    Inc.,  719  F.3d  392,  400  (5th  Cir.  2013);  Kuxhausen,  707  F.3d  at  1139.  

10    Two of those decisions involved actions brought pursuant to CAFA.   

11           In  Walker  v.  Trailer  Transit  Inc.,  the  Seventh  Circuit  held  that 

12    “[t]he  30‐day  removal  clock  does  not  begin  to  run  until  the 

13    defendant receives a pleading or other paper that affirmatively and 

14    unambiguously reveals that the predicates for removal are present.”  

15    727  F.3d  at  824.    With  respect  to  the  amount  in  controversy,  the 

16    Seventh  Circuit  explained  that  “the  pleading  or  other  paper  must 




                                                ‐21‐ 
        CUTRONE V. MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC. 

 1    specifically  disclose  the  amount  of  monetary  damages  sought,”  id., 

 2    and  held  that,  with  reference  to  §  1446(b)(3),  the  removal  clock 

 3    “commences  only  when  the  defendant  receives  a  post‐complaint 

 4    pleading  or  other  paper  that  affirmatively  and  unambiguously 

 5    specifies  a  damages  amount  sufficient  to  satisfy  the  federal 

 6    jurisdictional  minimums,”  id.  at  825  (emphasis  in  original).    The 

 7    Seventh Circuit explained that this “bright‐line rule promotes clarity 

 8    and  ease  of  administration  for  the  courts,  discourages  evasive  or 

 9    ambiguous  statements  by  plaintiffs  in  their  pleadings  and  other 

10    litigation  papers,  and  reduces  guesswork  and  wasteful  protective 

11    removals  by  defendants,”  id.  at  824,  and  admonished  that 

12    “[a]ssessing  the  timeliness  of  removal  should  not  involve  a  fact‐

13    intensive  inquiry  about  what  the  defendant  subjectively  knew  or 

14    should  have  discovered  through  independent  investigation,”    id.  at 

15    825.  




                                            ‐22‐ 
        CUTRONE V. MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC. 

 1           In  Kuxhausen  v.  BMW  Financial  Services  NA  LLC,  the  Ninth 

 2    Circuit  reached  a  similar  decision  in  a  CAFA  case  in  which  the 

 3    named  plaintiff  claimed  damages  “exceeding  $50,000”  for  herself 

 4    and asserted that the class had “hundreds” of members but failed to 

 5    specify  the  particular  amount  of  damages  the  other  class  members 

 6    would  each  claim.    707  F.3d  at  1140‐41.    On  appeal,  the  plaintiff 

 7    argued that the defendant should have either utilized the plaintiff’s 

 8    stated  amount  of  damages  or  consulted  its  records  to  determine  a 

 9    representative  amount  in  controversy  and  then  multiplied  either 

10    number  by  “hundreds”  of  class  members  to  ascertain  the  likely 

11    amount in controversy.  Id. at 1141.  The Ninth Circuit rejected this 

12    reasoning,  observing  that  “[n]owhere  in  th[e]  pleading  does  [the 

13    plaintiff]  allege  the  value,  even  as  an  approximation,  of  other  class 

14    members’  vehicle  financing  contracts,”  id.  at  1140‐41,  and  holding 

15    that “because nothing in [the plaintiff’s] complaint indicated that the 

16    amount  demanded  by  each  putative  class  member  exceeded  [an 




                                               ‐23‐ 
        CUTRONE V. MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC. 

 1    amount  that,  when  aggregated,  would  satisfy  the  jurisdictional 

 2    requirement],  it  fell  short  of  triggering  the  removal  clock  under 

 3    Section  1446(b),”  id.  at  1141  (emphasis  in  original)  (internal 

 4    quotation  marks  and  alterations  omitted).    The  Ninth  Circuit 

 5    explained that it would not charge defendants in CAFA cases “with 

 6    notice of removability until they’ve received a paper that gives them 

 7    enough  information  to  remove,”  and  observed  that  the  defendant 

 8    was  not  obligated  to  supply  information  that  the  plaintiff  had 

 9    omitted,  even  when  it  had  access  to  such  data.    Id.  (internal 

10    quotation  marks  and  citation  omitted).    The  court  noted  that  this 

11    bright  line  rule  would avoid a  “Catch‐22”  for defendants  seeking  a 

12    federal forum but lacking sufficient removal‐related information and 

13    that it would require “plaintiffs to assume the costs associated with 

14    their own indeterminate pleadings.”  Id.  

15          We agree with these circuits and hold that, in CAFA cases, the 

16    removal  clocks  of  28  U.S.C.  §  1446(b)  are  not  triggered  until  the 




                                             ‐24‐ 
        CUTRONE V. MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC. 

 1    plaintiff  serves  the  defendant  with  an  initial  pleading  or  other 

 2    document that explicitly specifies the amount of monetary damages 

 3    sought  or  sets  forth  facts  from  which  an  amount  in  controversy  in 

 4    excess of $5,000,000 can be ascertained.  While a defendant must still 

 5    apply  a  “reasonable  amount  of  intelligence”  to  its  reading  of  a 

 6    plaintiff’s  complaint,  we  do  not  require  a  defendant  to  perform  an 

 7    independent investigation into a plaintiff’s indeterminate allegations 

 8    to determine removability and comply with the 30‐day periods of 28 

 9    U.S.C. §§ 1446(b)(1) and (b)(3).  See Whitaker, 261 F.3d at 206; see also 

10    Walker, 727 F.3d at 823‐25; Mumfrey, 719 F.3d at 398‐400; Kuxhausen, 

11    707 F.3d at 1140‐41; Moltner, 624 F.3d at 37‐38.  Thus, a defendant is 

12    not  required  to  consider  material  outside  of  the  complaint  or  other 

13    applicable  documents  for  facts  giving  rise  to  removability,  and  the 

14    removal  periods  of  28  U.S.C.  §§  1446(b)(1)  and  (b)(3)  are  not 

15    triggered  until  the  plaintiff  provides  facts  explicitly  establishing 




                                              ‐25‐ 
        CUTRONE V. MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC. 

 1    removability  or  alleges  sufficient  information  for  the  defendant  to 

 2    ascertain removability.  

 3           The  plaintiffs  in  this  case  do  not  object  to  the  application  of 

 4    Moltner to CAFA cases, but they argue that Moltner should only be 

 5    applied  where  “plaintiffs  are  in  possession  of  information  to 

 6    explicitly  specify  damages.”    They  advocate  an  individual  analysis 

 7    of  the  timeliness  of  removal  based  upon  the  availability  of 

 8    information to the parties.  They also argue that requiring the service 

 9    of a paper explicitly stating the amount in controversy to trigger the 

10    removal clocks encourages gamesmanship and delay by defendants.  

11    They  point  out  that,  in  this  case,  MERS  failed  to  perform  an 

12    examination  of  its  records  until  more  than  two  months  after 

13    plaintiffs filed their complaint.  

14           We  rejected  this  argument  in  Moltner,  624 F.3d  at  38, and we 

15    also  reject  it  here.   As  we  explained  in  Moltner,  a  bright  line  rule  is 

16    preferable  to  the  uncertainties  faced  by  defendants  in  determining 




                                                 ‐26‐ 
        CUTRONE V. MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC. 

 1    removability.    Id.    This  approach  also  avoids  courts  “expending 

 2    copious time determining what a defendant should have known or 

 3    have  been  able  to  ascertain  at  the  time  of  the  initial  pleading  [or 

 4    other relevant filing].”  Mumfrey, 719 F.3d at 399.  Application of the 

 5    Moltner  standard  is  particularly  helpful  in  CAFA  cases  removed 

 6    pursuant to 28 U.S.C. § 1446(b) because the size of the putative class 

 7    and  the  $5,000,000  amount  in  controversy  requirements  are  high 

 8    enough  that  it  may  often  initially  be  unclear  whether  they  will  be 

 9    exceeded. 

10           Applying  a  bright  line  rule  here,  neither  the  plaintiffs’ 

11    complaint  nor  their  subsequent  response  to  MERS’s  bill  of 

12    particulars  explicitly  specifies  the  aggregate  amount  in  controversy 

13    or  alleges  sufficient  information  for  the  defendant  to  ascertain 

14    removability.    The  only  amount  provided  in  the  complaint  is  that 

15    which the two named plaintiffs are seeking to recover: the $6,835.20 

16    they  paid  in  New  York  state  mortgage  recording  taxes  upon 




                                               ‐27‐ 
        CUTRONE V. MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC. 

 1    refinancing  their  mortgage.    Plaintiffs  argue  that  MERS  could  have 

 2    easily ascertained the aggregate amount in controversy for the class 

 3    from  the  face  of  their  complaint  by  multiplying  $6,835.20  by  the 

 4    estimated  number  of  putative  class  members,  identified  in  the 

 5    complaint  as  “hundreds,  and  likely  thousands.”    However, 

 6    “[n]owhere in th[e] pleading[s] do[] [the plaintiffs] allege the value, 

 7    even  as  an  approximation,  of  other  class  members’  [second 

 8    mortgage recording tax payments].”  Kuxhausen, 707 F.3d at 1140‐41.  

 9    Because  neither  the  plaintiffs’  complaint  nor  their  subsequent 

10    response  to  MERS’s  demand  for  a  bill  of  particulars  explicitly 

11    specifies  the  aggregate  amount  in  controversy  or  provides  MERS 

12    with  sufficient  information  to  conclude  the  threshold  amount  in 

13    controversy  was  satisfied,  the  30‐day  removal  clocks  of  28  U.S.C.  § 

14    1446(b) were never triggered.  Thus, MERS did not run afoul of the 

15    statutory timeliness requirements governing removal.   




                                              ‐28‐ 
        CUTRONE V. MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC. 

 1    III.   Exclusivity of the 30‐Day Removal Periods of 28 U.S.C. §§ 
 2           1446(b)(1) and (b)(3) in CAFA Cases 
 3            
 4           MERS’s removal in this case is thus not precluded by the 30‐

 5    day  clocks  of  28  U.S.C.  §§  1446(b)(1)  and  (b)(3).    Here,  MERS,  after 

 6    its own investigation, determined that the number of class members, 

 7    amount  in  controversy,  and  minimal  diversity  were  satisfied 

 8    sufficient for CAFA jurisdiction pursuant to 28 U.S.C. § 1332(d).  The 

 9    question  remains  whether  a  defendant  may,  as  MERS  did  here, 

10    remove an action outside of the 30‐day removal limits delineated in 

11    28  U.S.C.  §§  1446(b)(1)  and  (b)(3)  or  if  they  are  the  exclusive  time 

12    periods during which a defendant may remove. 

13             As an initial matter, we note, as have our sister circuits, that 

14    “[t]he  moment  a  case  becomes  removable  and  the  moment  the  30‐

15    day  removal  clock  begins  to  run  ‘are  not  two  sides  of  the  same 

16    coin.’”  Walker, 727 F.3d at 824 (quoting Kuxhausen, 707 F.3d at 1141 

17    n.3) (citing Mumfrey, 719 F.3d at 400 n.13).  Thus, even if a defendant 

18    could remove immediately upon the filing of a complaint because the 


                                               ‐29‐ 
        CUTRONE V. MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC. 

 1    case satisfies the requirements of federal subject matter jurisdiction, 

 2    a  complaint  or  other  document  from  the  plaintiff  that  does  not 

 3    explicitly  convey  the  removability  of  a  case  does  not  trigger  the 

 4    removal  clocks  of  28  U.S.C.  §§  1446(b)(1)  and  (b)(3).    See  Mumfrey, 

 5    719 F.3d at 400 n.13.  That is, whether a basis for removal exists and 

 6    whether removal is timely are two separate questions. 

 7         As the Seventh Circuit explained in Walker: 

 8         Whether  the  jurisdictional  prerequisites  [of  28  U.S.C.  § 
 9         1332(d)]  are  in  fact  met  is  a  separate  determination  [from 
10         whether  removal  is  timely]  and  often  involves 
11         consideration  of  materials  outside  the  state‐court 
12         pleadings.    The  removing  defendant  has  the  burden  of 
13         proving  the  jurisdictional  predicates  for  removal.    In 
14         contrast, the timeliness inquiry [governed by 28 U.S.C. §§ 
15         1446(b)(1) and (b)(3)] is limited to [] examining contents of 
16         the clock‐triggering pleading or other litigation paper; the 
17         question  is  whether  that  document,  on  its  face  or  in 
18         combination with earlier‐filed pleadings, provides specific 
19         and  unambiguous  notice  that  the  case  satisfies  federal 
20         jurisdictional requirements and therefore is removable. 
21            
22    727 F.3d at 824‐25 (emphasis in original) (internal citation omitted); 

23    see  also  Mumfrey,  719  F.3d  at  398‐99  (distinguishing  between 




                                              ‐30‐ 
        CUTRONE V. MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC. 

 1    “amount  disputes” pursuant to 28 U.S.C. § 1332(d) and “timeliness 

 2    disputes”  under  28  U.S.C.  §§  1446(b)(1)  and  (b)(3)  and  observing 

 3    that  even  though  the  defendant  could  have  removed  the  case  upon 

 4    receipt  of  the  plaintiff’s  complaint,  the  removal  clock  was  not 

 5    triggered by the face of the complaint); Kuxhausen, 707 F.3d at 1141 

 6    n.3  (noting  that  the  plaintiff  was  incorrect  in  asserting  that  because 

 7    the  defendant  “could  have  ventured  beyond  the  pleadings  to 

 8    demonstrate removability initially (as it did later upon receipt of the 

 9    First  Amended  Complaint)  it  was  therefore  obligated  to  do  so.” 

10    (emphases  in  original)).    If  a  complaint  is  vague,  indeterminate,  or 

11    otherwise fails to convey these jurisdictional predicates, the removal 

12    clocks of 28 U.S.C. §§ 1446(b)(1) and (b)(3) are not triggered, but the 

13    defendant is not necessarily prohibited from removing. 

14           When neither 30‐day removal clock of 28 U.S.C. § 1446(b) was 

15    triggered,  may  MERS  remove  based  on  its  own  investigation?  

16    Implicit is the question of whether the two 30‐day periods listed in 




                                               ‐31‐ 
        CUTRONE V. MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC. 

 1    28 U.S.C. §§ 1446(b)(1) and (b)(3) are the exclusive authorizations for 

 2    removal.  The Ninth Circuit has resolved this question, and we agree 

 3    with its approach.  In Roth v. CHA Hollywood Medical Center, L.P., 720 

 4    F.3d 1121, 1123 (9th Cir. 2013), the Ninth Circuit considered a CAFA 

 5    case in which the plaintiff in a state court action failed to specify an 

 6    amount of damages in her complaint but the defendants determined 

 7    removability from their own investigation.  On appeal, the issue was 

 8    whether  the  defendants  could  remove  under  28  U.S.C.  §  1441(a) 

 9    independently  of  the  30‐day  periods  set  forth  in  28  U.S.C.  §§ 

10    1446(b)(1) and (b)(3).  Id. at 1124. 

11           The Ninth Circuit held that “§§ 1441 and 1446, read together, 

12    permit a defendant to remove outside the two thirty‐day periods [of 

13    28  U.S.C.  §  1446(b)]  on  the  basis  of  its  own  information,  provided 

14    that it has not run afoul of either of the thirty‐day deadlines.”  Id. at 

15    1125.    Because  the  complaint  in  that  case  did  not  reveal  on  its  face 

16    that  there  was  a  sufficient  basis  for  jurisdiction  under  CAFA,  the 




                                                ‐32‐ 
        CUTRONE V. MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC. 

 1    Ninth  Circuit  held  that  it  was  appropriate  for  the  defendants  to 

 2    remove  the  case  after  they  completed  their  own  investigation.    Id.  

 3    The  court  noted,  “It  would  be  odd,  even  perverse,  to  prevent 

 4    removal in this case, and we see nothing in the  text of §§ 1441 and 

 5    1446  to  require  such  a  result.”    Id.    We  also  note  that  this  result  is 

 6    consistent with our sister circuits that have addressed this issue and 

 7    concluded, at least implicitly, that removal is permissible outside of 

 8    the  30‐day  periods  of  28  U.S.C.  §§  1446(b)(1)  and  (b)(3)  where  a 

 9    defendant’s  own  investigation  yields  evidence  of  removability.    See 

10    Mumfrey,  719  F.3d  at  398‐99,  400  n.13;  Kuxhausen,  707  F.3d  at  1141 

11    n.3. 

12            We  agree  with  the  Ninth  Circuit  that  the  text  of  28  U.S.C.  § 

13    1446(b) does not indicate that the two 30‐day periods listed therein 

14    are  the  exclusive  authorizations  of  removal.    See  Roth,  720  F.3d  at 

15    1125.  Section 1446(b) imposes a time limit only in cases in which the 

16    plaintiff’s  initial  pleading  or  subsequent  document  has  explicitly 




                                                  ‐33‐ 
        CUTRONE V. MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC. 

 1    demonstrated  removability.    Defendants  are  permitted  to  remove 

 2    outside of these periods when the time limits of 28 U.S.C. § 1446(b) 

 3    are not triggered. 

 4           The  plaintiffs  here  suggest  this  approach  could  result  in 

 5    “gamesmanship”  and  intentional  delay  by  defendants.    However, 

 6    the  Ninth  Circuit  addressed  this  argument  in  Roth.    The  Ninth 

 7    Circuit  noted  that,  because  there  is  no  one‐year  limitation  on 

 8    removals  in  CAFA  cases  pursuant  to  28  U.S.C.  §  1453(b),  it  is  “at 

 9    least  theoretically  possible  in  a  CAFA  case  for  a  defendant  to  wait 

10    until  the  state  court  has  shown  itself  ill‐disposed  to  defendant,  or 

11    until the eve of trial in state court, before filing a notice of removal.”  

12    Id. at 1126.  But, the Ninth Circuit observed: 

13         [P]laintiffs  are  in  a  position  to  protect  themselves.    If 
14         plaintiffs  think  that  their  action  may  be  removable  and 
15         think,  further,  that  the  defendant  might  delay  filing  a 
16         notice  of  removal  until  a  strategically  advantageous 
17         moment,  they  need  only  provide  to  the  defendant  a 
18         document  from  which  removability  may  be  ascertained.  
19         Such  a  document  will  trigger  the  [§  1446(b)(3)]  30‐day 
20         removal period[.]   


                                              ‐34‐ 
          CUTRONE V. MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC. 

 1            
 2    Id.  (internal  citation  omitted).    We  also  believe  that,  in  most  cases, 

 3    defendants  will  likely  remove  as  soon  as  the  existence  of  federal 

 4    jurisdictional predicates becomes apparent. 

 5               MERS  presented  facts  adequate  to  establish  a  reasonable 

 6    probability  that  the  number  of  the  putative  class  is  100  or  greater, 

 7    that  the  amount  in  controversy  likely  exceeds  $5,000,000,  and  that 

 8    there is minimal diversity between the parties.5  See Galeno, 472 F.3d 

 9    at 57‐59; Lupo v. Human Affairs Intʹl, Inc., 28 F.3d 269, 273‐74 (2d Cir. 

10    1994).  MERS thus properly removed this action once it determined 

11    removability.    Because  we  already  held  above  that  the  plaintiffs’ 

12    filings failed to trigger the 30‐day periods of 28 U.S.C. §§ 1446(b)(1) 

13    and  (b)(3),  we  conclude  that  MERS’s  removal  based  on  its  own 




                                                    
      5  The plaintiffs in this case do not argue that MERS failed to allege adequate facts 
      to  establish  removability  in  its  notice  of  removal  or  subsequent  declaration. 
       


                                                       ‐35‐ 
          CUTRONE V. MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC. 

 1    investigation  was  permissible.    We  accordingly  hold  that  MERS’s 

 2    removal was timely.6   

 3                                                     CONCLUSION 

 4               We  hold  that,  in  CAFA  cases,  the  30‐day  removal  periods  of 

 5    28 U.S.C. §§ 1446(b)(1) and (b)(3) are not triggered until the plaintiff 

 6    serves the defendant with an initial pleading or other document that 

 7    explicitly specifies the amount of monetary damages sought or sets 

 8    forth  facts  from  which  an  amount  in  controversy  in  excess  of 

 9    $5,000,000  could  be  ascertained.    We  also  hold  that  where  these 

10    documents  fail  to  trigger  the  removal  periods  of  28  U.S.C.  §§ 

11    1446(b)(1) and (b)(3), a defendant may remove a case when, upon its 

12    own  independent  investigation,  it  determines  that  the  case  is 

13    removable.    Thus,  we  hold  that  the  30‐day  removal  periods  of  28 




                                                    
      6   Given  our  holding  that  MERS  timely  removed  this  case,  we  do  not  reach  the 
      question, as MERS urges us, of whether the plaintiffs’ cause of action presents a 
      federal question sufficient for jurisdiction pursuant to 28 U.S.C. § 1331. 
       


                                                             ‐36‐ 
        CUTRONE V. MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC. 

 1    U.S.C. §§ 1446(b)(1) and (b)(3) are not the exclusive authorizations of 

 2    removal in CAFA cases.  

 3           In  this  case,  the  plaintiffs  never  served  MERS  with  a 

 4    complaint or subsequent document explicitly stating the amount in 

 5    controversy  or  providing  MERS  with  sufficient  information  to 

 6    conclude  the  threshold  amount  in  controversy  was  satisfied.  

 7    Therefore,  the  removal  clocks  of  28  U.S.C.  §§  1446(b)(1)  and  (b)(3) 

 8    did  not  commence.    After  MERS  determined  upon  its  independent 

 9    investigation  that  28  U.S.C.  §  1332(d)  conveyed  CAFA  federal 

10    jurisdiction because the amount in controversy, number of plaintiffs, 

11    and  minimal  diversity  requirements  were  satisfied,  it  properly 

12    removed the case by alleging facts adequate to establish the amount 

13    in controversy in its notice of removal.  We therefore VACATE the 

14    district  court’s  order  remanding  the  case  to  state  court  and 

15    REMAND the case for proceedings consistent with this opinion. 




                                              ‐37‐